* Corpus Juris-Cyc References: Municipal Corporations, 28Cyc, p. 383, n. 53. Schools and Schools Districts, 35Cyc, p. 834, n. 92.
Appellees as taxpayers and patrons of the William Winans Institute consolidated school district filed the bill in this case against appellant, the school board of Amite county, to restrain the latter from passing an order by which appellant sought to eliminate from said consolidated district certain territory, thereby changing the boundary of the district. The case was heard on bill, answer, and proof, and decree rendered in accordance with the prayer of appellees' bill. From that decree appellant prosecutes this appeal.
The following is deemed a sufficient statement of the case for the purpose of bringing into view the questions for decision: In 1917 appellant attempted to organize the Bethany consolidated school district by an order on its minutes consolidating the Caston and Bethany rural school districts. The consolidation order failed to describe the boundaries of the district; neither were the boundaries of the two rural school districts sought to be consolidated described in appellant's minutes. The Bethany consolidated school district thus organized operated from its formation in 1917 up to the time of the *Page 887 
final hearing of this case in the court below, annually levying and collecting a tax for its purpose.
On April 27, 1925, the William Winans Institute consolidated school district was formed under section 100, chapter 283, Laws of 1924 (the School Code chapter). That section of the statute provides in substance that the school board, at any regular or special meeting called for the purposes, on petition of a majority of the patrons of a proposed consolidated school district, may form such a district, and, in doing so, determine and prescribe the boundaries thereof, naming the sections and parts of sections of lands composing the district and designating the school house therefor. In forming this district appellant took out of the Bethany consolidated school district a part of its area and incorporated the same into the district being organized. At another and a later meeting held on June 15, 1925, appellant had prepared and was about to pass an order taking out of the William Winans district that part of its territory which had theretofore been taken from the Bethany district and restoring such territory to the latter district. The passage and entry of this order upon its minutes by appellant was the foundation of this litigation and was enjoined by the decree appealed from.
When the bill in this case was filed the William Winans district had only started upon its career. Neither school bonds for the district had been issued, nor had any taxes been levied and collected for the support of the school of the district.
Appellant's position is that it had the right under the law to restore to the Bethany district the territory which it had theretofore taken from the latter district and incorporated into the William Winans district, while appellees' position is that under the law there was no Bethany consolidated school district; that the orders by which appellant attempted to establish that district were void because the boundaries thereof were not described. Appellant, answering that contention, argues that whatever *Page 888 
defect there was in the formation and organization of the Bethany district was cured by chapter 287 of the Laws of 1924, which provides in substance that, with one exception not material to refer to, all municipal and unincorporated separate school districts and all consolidated school districts which have exercised the privileges and franchises of a school district for a period of two years or more shall be conclusively presumed to have been legally established and organized.
Appellees argue that appellant's order of May 27, 1925, establishing the William Winans district, was final and could not be changed at a subsequent meeting to be held by appellant; that appellant's action in that respect was like the final judgment of a court or of the board of supervisors on a judicial question; and that after the termination of a meeting at which it was entered appellant was without authority to change the same.
As we view the case, it is unnecessary to decide whether the Bethany district was legally formed and organized or not, for we are of opinion that under section 108, chapter 283, Laws of 1924, the only limitation upon the authority of a county school board to change the boundaries of a consolidated district is that such a change cannot be made after the district has levied a tax and has been in operation one session. Section 38, chapter 283, Laws of 1924, applies to all school districts, except separate municipal school districts. It therefore applies to consolidated school districts. It provides that at its regular annual meeting held not later than June 15th it shall define the boundaries of school districts and make alterations therein, etc. We are referred to no other statute bearing on the authority of the school boards in this respect and we have been unable to find any after a careful reading of the School Code. Construing those two sections of the School Code (chapter 283, Laws of 1924, sections 38 and 108) together, we think they mean that the school board, on their own initiative, without any petition from patrons or taxpayers of the school, have a *Page 889 
right to change the boundaries of a consolidated school district, provided no tax has been levied and the school has been in operation as much as one session.
There is no merit in appellees' contention that appellant was without authority to change the boundaries of the William Winans district at a meeting subsequent to the meeting at which it was established. The action of a school board in establishing rural and consolidated school districts and defining their boundaries is more legislative than judicial in its character. Such action is more in the nature of an ordinance or law than a matter of judicial determination. It partakes very largely of the characteristics of legislation. The principle therefore that a court is without authority to change its judgment after the term at which it was rendered has no application. A legislative board may meet and pass ordinances and at a subsequent meeting repeal such ordinances. In the passage and repeal of ordinances of that character the school board does not act judicially in the sense of the principle invoked by appellees. That a school board may alter the boundaries of a consolidated school district established at a previous meeting of the board was decided by this court in Purvis v. Robinson, 110 Miss. 64, 69 So. 673.
It follows, from these views, that it is wholly immaterial whether the Bethany district was legally established or not, and it is equally immaterial as to what school district the territory sought to be taken out of the William Winans district goes into.
Reversed and remanded. *Page 890